DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/18/2021 have been fully considered but they are not persuasive.
The applicant argues that the reference marker 416 of Ong is a virtual object, and therefore does not teach “display an augmented reality (AR) object on a first area of the at least one display, the AR object associated with the first external object visible through the at least one display.” 
However, the examiner respectfully disagrees. The applicant makes a conclusory statement that the reference marker 416 is a virtual object. Not only are markers utilized in augmented reality typically physical objects (e.g. markers printed on physical paper) that are not virtual, but Ong also discloses that the marker is “placed at a convenient location in the environment,” and the marker is sensed/captured by the camera (Ong: 0047, 0053, 0059). A virtual object cannot be captured by a physical camera, nor is there any need for a physical camera to be detected. Further note, the Firefly camera of Ong is not a virtual camera (0037). Therefore, the Examiner maintains the position that the marker is not a virtual object as it is placed in the environment and captured by a physical (not virtual) camera. 

Further, the applicant argues that Sato does not expressly teach “detecting, via at least one camera, a second external object.” However, the examiner respectfully disagrees. The application of the teachings of Ong has already established a system comprising a camera that detects first (reference marker) and second (finger positioned over a letter on a virtual keyboard) real-world objects. Sato was cited for the teaching of displaying an object in the first area on a second area in response to detecting the second real-world object being in the firs area. Sato teaches the concept of displaying the user selected keyboard input in an area away from its original location. Therefore, the examiner construes the initial location of the keyboard input (initially determined by the reference marker) as the first area, and the new .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (PGPUB Document No. US 2009/0153468) in view of Sato et al. (PGPUB Document No. US 2014/0015785).
Regarding claim 15, Ong teaches a wearable device, comprising: 
At least one display including a first surface and a second surface opposite the first surface, wherein external light entering the first surface passes out the second surface (display of the HMD comprising a front and back side as the user is capable of looking through the HMD, which corresponds to light entering and exiting the two sides/surfaces of the display as claimed (Ong: 0035, 0067)), and wherein the at least one display is configured to display information on the second surface; 
At least one camera (camera 104, Ong: 0035, 0047); 
A memory storing instructions (software (Ong: 0091) stored in memory (Ong: 0094)); 

Detect, via at least one camera, a first external object (detecting the reference marker by a camera (Ong: 0047, 0053, 0059)).
Display an augmented reality (AR) object on a first area of the at least one display (virtual keyboard (“AR object”) and the corresponding area on which the keyboard is displayed corresponds to the “first area” (Ong: 0047)), the AR object associated with the first external object visible through the at least one display (the virtual keyboard is anchored to (“associated with”) the reference marker (Ong: 0047)); 
Detect, via the at least one camera a presence of a second external object distinct from the first external object in the first area where the AR object is displayed, using the at least one camera (detecting the position of the finger (“second real-world external object”) in the area of the keyboard, using a camera 104 (Ong: 0047, 0086)); 

However, Ong does not expressly teach but Sato teaches, in response to the second external object being detected in the first area, change the first area where the AR object is displayed to a second area of the at least one display, display the AR object associated with the first external object on the second area of the at least one display (the user selected keyboard input key being displayed in an area away (pressed key “k” within frame B’) from the input key location on the keyboard (Sato: 0052-0055, FIG.8, FIG.9). The new position at which the pressed key is displayed corresponds to the second area).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the AR teachings of Ong such as to display AR objects in the manner taught by Sato, because this improves the visibility of objects hidden by the user.

Regarding claim 18, the combined teachings as applied above teaches the wearable device of claim 15, wherein the AR object is selected for display based on an association with the first external object (the keyboard is displayed based on its association with the reference marker (Ong: 0047, 0059)).

Regarding claim 19, the combined teachings as applied above teaches the wearable device of claim 18, wherein the instructions are executable by the at least one processor to cause the wearable device to: acquire an image including the first external object using the at least one camera (reference marker as seen by the camera 104 (Ong: 0047)); execute visual recognition of the first external object as depicted in the acquired image (“A reference marker 216, which is of a shape corresponding to a pre-defined shape recognized by an algorithm 300” (Ong: 0047)); based on the executed visual recognition, identify the AR object for display based on a pre-association with the first external object (displaying the associated keyboard once the reference marker 216 is identified (Ong: 0047, 0053, 0059))

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong in view of Sato as applied to claim 18 above, and further in view of Lee et al. (PGPUB Document No. US 2015/0295959).
Regarding claim 20, the combined teachings as applied above does not expressly teach but Lee teaches the wearable device of claim 18, further comprising a communication circuitry (server, Lee: 0020), wherein the instructions are executable by the at least one processor to cause the wearable device to: 
Acquire an image including the first external object using the at least one camera (image of the reference marker captured/identified by the camera of Ong (Ong: 0047)); 
Transmit the acquired image to an external electronic device, using the communication circuitry (transmitting the captured image to the image server (Lee: 0020)); 
And receive information for displaying the AR object from the external electronic device from the external electronic device through the communication circuitry (receiving AR data from the server 
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to carry out the marker image recognition process and AR image retrieval process at a remote server as taught by Lee, because this enable offloading complex processing to a remote server.

Allowable Subject Matter
Claims 1-14 are allowed. As to claim 1, references Ong and Sato have been made of record as teaching a wearable device, the wearable device comprising:  at least one display including a first surface and a second surface opposite the first surface, wherein external light entering the first surface passes out the second surface, and wherein the at least one display is configured to display information on the second surface; at least one camera; communication circuitry;  a memory storing instructions; and at least one processor, wherein the instructions are executable by the at least one processor to cause the wearable device to: receive, through the communication circuitry, screen data and displaying the screen data in a first area of the at least one display;  while receiving the screen data, detect, using the at least one camera, a presence of a body part within a field of view of the at least one camera and determine whether the presence of the body part overlaps the first area; and in response to detecting overlap of the first area, display the screen data to a second area of the at least one display different from the first area (see rejection to claim 15 above).
However, none of the prior art teaches or suggests a wearable device interoperating with an electronic device; receive, through the communication circuitry, screen data from the electronic device and displaying the screen data in a first area of the at least one display; and while receiving the screen data, detect, using the at least one camera, a presence of a body part holding the electronic device within a field of view of the at least one camera and determine whether the presence of the body part overlaps the first area, as presently claimed.

As to claim 8, references Ong and Sato have been made of record as teaching a wearable device, the wearable device comprising: at least one display including a first surface and a second surface opposite the first 25surface, wherein external light entering the first surface passes out the second surface, and wherein the at least one display is configured to display information on the second surface; at least one camera; a memory storing instructions; a communication circuitry; and  30at least one processor, wherein the instructions are executable by the at least one processor to cause the wearable device to: display a screen in a first area of the at least one display, the displayed -43 -screen including at least one virtual object; while displaying the screen, detect whether a body part captured by the least one camera moves into the first area; and  5based on detecting the body part moving into the first area, move the at least one virtual object from the first area to a second area of the at least one display (see rejection to claim 15 above).
However, none of the prior art teaches or suggests a wearable device interoperating with an electronic device; the displayed screen including at least one virtual object and generated based on screen data received from the electronic device through the communication circuitry; while displaying the screen, detect whether a body part holding the electronic device and captured by the least one camera moves into the first area, as presently claimed.

Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID H CHU/Primary Examiner, Art Unit 2616